Citation Nr: 9934637	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  95-38 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

The propriety of the initial zero percent (noncompensable) 
evaluation assigned for service-connected granulomatous 
nodules of the left apex of the lung.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968, and from January 1973 to May 1992.

This appeal arose from a rating decision in June 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which, inter alia, granted service 
connection for granulomatous nodules of the left apex of the 
lung, but assigned a noncompensable evaluation, effective 
from January 1995.  The veteran timely appealed the assigned 
rating to the Board of Veterans' Appeals (Board).

In August 1997, the Board rendered a decision with respect to 
the other issues on appeal; hence, those issues are no longer 
before the Board.  At that time, however, it remanded the 
current matter to the RO for additional development.  
Following the RO's continued the denial of the claim, the 
matter was returned to the Board for further appellate 
consideration.

As a preliminary matter, the Board notes that the RO 
considered the claim as one for an increased rating.  
However, inasmuch as the veteran has appealed the initial 
evaluation assigned following a grant of service connection 
for granulomatous nodules of the left apex of the lung, the 
issue is best characterized as on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App 119 (1999).  


FINDINGS OF FACT

1.  Prior to October 7, 1996, the objective evidence showed 
that the veteran's service-connected respiratory disability 
was essentially asymptomatic; the objective evidence did not 
show that the veteran was definitely symptomatic with 
pulmonary fibrosis and moderate dyspnea on extended exertion.  

2.  After October 6, 1996, the objective evidence showed that 
the veteran's service-connected respiratory disability was 
essentially asymptomatic; the objective evidence did not show 
that the veteran was definitely symptomatic with pulmonary 
fibrosis and moderate dyspnea on extended exertion nor did 
pulmonary function testing show more than insignificant 
airway obstruction.  


CONCLUSION OF LAW

1.  The schedular criteria for a compensable rating for 
granulomatous nodules of the left apex of the lung for the 
period prior to October 7, 1996 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.96, 
4.97, Part 4, Diagnostic Code 6731 (1995).  

2.  The schedular criteria for a compensable rating for 
granulomatous nodules of the left apex of the lung for the 
period from October 7, 1996 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 U.S.C.A. §§ 1155, 5107 (West 
1991);38 C.F.R. §§ 4.7, 4.96, 4.97, Part 4, Diagnostic Code 
6731 (1995); 38 C.F.R. §§ 4.7, 4.96, 4.97, Part 4, Diagnostic 
Codes 6600, 6731 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claim for a 
higher rating is well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.159.  This finding is based on the veteran's 
evidentiary assertion that his service-connected disability 
is more disabling than represented by the current rating.  
See Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  The 
Board also finds that the duty to assist him in developing 
the facts pertinent to his claim pursuant to 38 U.S.C.A. 
§ 5107(a) is met, and that no further development is 
warranted.  

Historically, the veteran was granted service connection for 
granulomatous nodules of the left apex of the lung in a June 
1995 rating decision.  This grant of service connection was 
based on the service medical records which showed that the 
veteran was treated for lower lobe pneumonia in the mid-
1970's and 1992 x-rays which revealed residual granulomatous 
nodules of the left apex of the lung as well as a current VA 
hospitalization report dated from December 16, 1994 to 
January 6, 1995 which showed that the veteran exhibited 
wheezing and rhonchi.  The RO assigned a noncompensable 
rating effective the date of the grant of service connection, 
January 18, 1995.  The RO indicated that the current medical 
evidence did not show any interference with respiration.  The 
veteran's service-connected disability, granulomatous nodules 
of the left apex of the lung, was rated under Diagnostic Code 
6820, which was the Diagnostic Code governing ratings for the 
nontuberculosis disease of benign new growths of any part of 
the respiratory system.

In addition, the June 1995 rating decision denied service 
connection for emphysematous blebs and apical bullae of the 
lungs.  The veteran did not appeal that determination.  

Thereafter, the veteran was afforded a VA respiratory 
examination in December 1995.  At that time, the veteran 
reported that he had episodes of sharp chest pains that 
lasted from a few minutes to a few days.  He indicated that 
he felt "restricted" when he breathed and upon exercise.  
He related that he sometimes felt dizzy when he stood up, 
particularly if he stood up quickly.  The veteran related 
that he also had shortness of breath after exercise and that 
his breath sometimes felt heavy when walking on flat surfaces 
or ascending stairs.  However, he indicated that he did not 
have to stop at any time because of shortness of breath.  The 
veteran indicated that he had an occasional cough that was 
productive of phlegm that was sometimes brown.  The examiner 
indicated that there was no history of hemoptysis.  The 
veteran reported having no difficulty sleeping and the 
examiner indicated that there was no history of orthopnea, 
paroxysmal nocturnal dyspnea, palpitations, or lower 
extremity swelling.  Physical examination revealed that the 
veteran was a well-developed male in no acute distress.  
Blood pressure was 154/72, pulse was 64, temperature was 
97.1, respirations were 14, and weight was 170 pounds.  Chest 
examination showed good air entry with normal breath sounds 
and no added sounds.  The examiner noted that spirogram 
testing which was performed in November 1995 showed forced 
expiratory volume 1(FEV1) 1 of 4.20 (102 percent of 
predicted), forced vital capacity (FVC) was 5.61 (111 percent 
of predicted), FEV1/FVC ratio was 75 percent, and maximum 
voluntary ventilation (MVV) was 146 (88 percent of 
predicted).  In addition, November 1995 chest x-ray showed 
emphysematous changes with apical bullae and appearance of 
nodular shadow of the left apex, grossly unchanged from 
previous x-rays.  The assessment was history of tobacco use 
with evidence of bullous changes by chest x-ray with near 
normal pulmonary function tests.  In addition, the examiner 
indicated that there was no evidence of an active malignant 
process; there was evidence of a scar in the left upper lobe 
most likely due to previous exposure to tuberculosis; and 
that there were bullae that were most probably related to 
emphysematous changes.  In sum, the examiner indicated that 
the veteran's upper left lobe scar was probably secondary to 
old tuberculosis and did not represent active disease 
although his bullous disease was probably active.  

In a March 1996 rating decision, the noncompensable rating 
for service-connected respiratory disability was confirmed 
and continued.  In addition, the denial of service connection 
for emphysematous blebs and apical bullae of the lungs was 
confirmed and continued.  Also, service connection for 
positive tuberculin test was denied. 

In August 1997, the Board remanded the matter of a higher 
rating for service-connected respiratory disability to the RO 
for further development.  The Board notes that in the June 
1995 rating decision, the RO evaluated the veteran's 
granulomatous nodules of the left apex of the lung under 
Diagnostic Code 6820, for the nontuberculosis disease of 
benign new growths of any part of the respiratory system, but 
that the clinical evidence of record demonstrated that the 
veteran had a positive tuberculin test during service in 
November 1991.  The Board further noted that during a VA 
examination in December 1995, the examiner specifically found 
that the veteran's left upper lobe scar was probably 
secondary to old tuberculosis and did not represent active 
disease.  The Board pointed out that on that basis, it 
appeared, therefore, that the veteran's lung disability would 
have been more appropriately rated under Diagnostic Code 
6731, pertaining to evaluation of inactive chronic pulmonary 
tuberculosis.  In addition, the Board pointed out that the 
schedular criteria for evaluation of respiratory disabilities 
were revised, effective October 7, 1996, subsequent to 
December 1995 VA examination for respiratory disorders in and 
the most recent RO rating decision.  As such, the Board found 
that the veteran should have been examined and rated in 
conjunction with the regulatory changes, where applicable, 
and under the appropriate diagnostic code.  

In compliance with the Board's remand, in October 1997, the 
veteran was afforded another VA respiratory examination.  At 
that time, the veteran complained of occasional episodes of 
feeling like it was difficult for him to catch his breath, 
particularly upon exertion and rarely upon inactivity.  The 
veteran indicated that he did not have a productive cough, 
hemoptysis, or anorexia.  He reported very slight dyspnea on 
exertion and indicated that it was "not a problem."  The 
examiner noted that there were no asthmatic attacks; that the 
veteran was not under treatment; and that there were no 
periods of incapacitation.  Physical examination revealed 
that the veteran's chest was clear to auscultation and 
percussion with no clubbing or cyanosis.  There was no cor 
pulmonale, renovascular hypertension, or pulmonary 
hypertension.  The veteran had not undergone any weight 
change.  The examiner indicated that pulmonary function tests 
performed in conjunction with this examination showed the 
following: FEV1 was normal; FEV1 value divided by FVC value 
resulted in a percentage of 91 of predicted value; FEF, 25 to 
75 percent, was reduced; and MVV was within normal limits.  
There was insignificant airway obstruction, although 
bronchodilators were not used.  It was noted that a clinical 
trial may be helpful to assess the presence of a reversible 
component.  The diagnosis was insignificant obstructive 
airway disease.  Chest x-rays showed that processing 
artifacts were obscuring the apices, the bilateral apical 
bullae were again identified.  The heart was within normal 
limits of size.  The examiner indicated that an October 1995 
tomograms of the left apex of the lung confirmed the presence 
of apical bullae.  The impression from that testing was 
apical bullae, thickening of the walls, and confluence of the 
walls of the bullae, which indicated the presence of 
granulomatous bullae.  In addition, the nodular densities in 
the left apex were, in reality, thickened emphysematous 
bullae walls and confluence of the walls.  The diagnoses were 
tuberculosis skin converter, status post INH therapy; 
pulmonary emphysematous bullae, left apex.  

Thereafter, the RO properly rated the veteran under 
Diagnostic Code 6731, but the noncompensable rating, 
effective from the effective date of service connection, was 
confirmed and continued.  

At the outset, the Board notes that only symptomatology 
associated with the veteran's service-connected granulomatous 
nodules of the left apex of the lung are for consideration in 
rating that disability.  No other lung disability has been 
service-connected; thus, any symptomatology associated with 
other lung disability is not for consideration.  In addition, 
as previously indicated, the appropriate diagnostic code for 
consideration is Diagnostic Code 6731.  

The evaluation assigned for a service-connected disability is 
determined by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  The rating schedule 
provides that when an unlisted disability is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).  Under 38 C.F.R. § 4.31 
(1999), it is provided that where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (1995); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
a recent precedent decision, Fenderson v. West, 12 Vet. App. 
119, 126 (1999), the United States Court of Appeals for 
Veterans Claims (Court) noted an important distinction 
between an appeal involving the veteran's disagreement with 
the initial rating assigned at the time a disability is 
service connected, from the situation at hand, where his is 
appealing the RO's decision not to increase the rating for an 
already service-connected disability. In the former case, the 
Court held that the rule of, Francisco v. Brown (7 Vet. 
App. 55, 58 (1994)), that the current level of disability is 
of primary importance when assessing an increased rating 
claim, applies.  In the latter case, however, where, as here, 
the veteran has expressed dissatisfaction with the assignment 
of an initial rating, the Francisco rule does not apply; 
rather, the VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim - a practice known as "staged 
rating." 

In this case, the RO has issued a statement of the case and 
supplemental statements of the case that do not explicitly 
reflect consideration of the propriety of the initial rating, 
or include discussion of whether "staged rating" would be 
appropriate in the veteran's case.  However, the Board does 
not consider it necessary to remand this claim to the RO for 
consideration of Fenderson.  The is so because the claims 
file reflects RO consideration of additional evidence under 
the applicable rating criteria at the time each time such 
evidence was received.  Therefore, the RO effectively 
considered the appropriateness of its initial evaluation 
under the applicable rating criteria in conjunction with the 
submission of additional evidence at various times during the 
pendency of the appeal; the Board considers this to be 
tantamount to a determination of whether "staged rating" is 
appropriate.  Thus, the Board finds that a second remand of 
the case would not be productive, as it would not produce a 
markedly different analysis on the RO's part, or give rise to 
markedly different arguments on the veteran's part.

As previously noted, during the course of the veteran's 
appeal, the regulations governing ratings for respiratory 
disorders were revised effective October 7, 1996.  Where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant applies, absent contrary intent.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  In this regard, the 
Board notes that in Rhodan v. West, 12 Vet. App. 55 (1998), 
the Court essentially held that in view of the effective date 
rule contained in 38 U.S.C. § 5110(g), which prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law, the Secretary's 
legal obligation to apply the effective date of revised 
regulations prevents the application, prior to that date, of 
the liberalizing law rule stated in Karnas.  Accordingly, the 
Court held that for any date prior to the effective date of 
revised regulations, the Board could not apply the revised 
rating schedule to a claim.  

The veteran's service-connected granulomatous nodules of the 
left apex of the lung have been evaluated, by analogy, under 
Diagnostic Code 6731, pursuant to which chronic residuals of 
inactive tuberculosis are evaluated.  However, as the revised 
criteria appear to be liberalizing, such version may only be 
applied from October 7, 1996 and thereafter.  Rhodan.  Thus, 
the Board will initially consider whether a higher rating is 
warranted under the former applicable rating criteria in 
effect prior to October 7, 1996.  Thereafter, the Board will 
consider if a higher rating is warranted at any time after 
October 6, 1996 under either the former or revised applicable 
rating criteria.  

A.  Prior to October 7, 1996

Under the former rating criteria of Diagnostic Code 6731, a 
noncompensable evaluation is warranted for residuals of 
chronic inactive pulmonary tuberculosis when there are healed 
lesions, minimal or no symptoms; and a 10 percent evaluation 
is warranted when the veteran is definitely symptomatic with 
pulmonary fibrosis and moderate dyspnea on extended exertion.  
More significant symptomatology is warranted for 30, 60, and 
100 percent evaluations.

The Board notes that prior to October 7, 1996, the veteran 
indicated that he had episodes of sharp chest pains which 
lasted from a few minutes to a few days; his breathing on 
exercise felt "restricted;" he occasionally felt dizzy when 
he stood up; and he had shortens of breath after exercise and 
upon ascending stairs.  However, he indicated that he did not 
have to stop at any time because of shortness of breath.  A 
review of the medical evidence shows that despite the 
veteran's assertions, his respiratory chest examination 
showed good air entry with normal breath sounds and no added 
sounds.  His pulmonary function tests were determined to be 
near normal.  His chest x-ray showed an appearance of nodular 
shadow of the left apex, characterized as a scar in the left 
upper lobe.  It was noted that the veteran's upper left lobe 
scar was probably secondary to old tuberculosis and did not 
represent active disease.  Thus, in sum, the pertinent 
medical evidence is essentially negative for current 
symptomatology associated with the veteran's service-
connected respiratory disability.  Although the veteran 
reported having chest pains, restricted breathing, and 
shortness of breath, these symptoms were not confirmed 
objectively.  Therefore, the schedular criteria for a 
compensable rating for granulomatous nodules of the left apex 
of the lung for the period from January 18, 1995 through 
October 6, 1996 have not been met.  See 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.96, 4.97, Part 4, 
Diagnostic Code 6731 (1995).  

B.  After October 6, 1996

As noted, under the old rating criteria for Diagnostic Code 
6731, a noncompensable evaluation is warranted for chronic 
inactive pulmonary tuberculosis when there are healed 
lesions, minimal or no symptoms; and a 10 percent evaluation 
is warranted when the veteran is definitely symptomatic with 
pulmonary fibrosis and moderate dyspnea on extended exertion.  
Alternatively, under the new rating criteria for Diagnostic 
Code 6731, inactive pulmonary disease is rated under the 
general formula for restrictive lung disease.  See Diagnostic 
Code 6600.  That general formula provides that when a 
veteran's FEV1 is 71 to 80 percent of the predicted value, 
or; the FEV1/FVC ratio is 71 to 80 percent of the predicted 
value, or; the Diffusion Capacity of the Lung for Carbon 
Monoxide by the DLCO SB is 66 to 80 percent of the predicted 
value, then a 10 percent disability rating is warranted.  
More significant findings are warranted for 30, 60, and 100 
percent evaluations.

The Board notes that after October 6, 1996, the veteran 
indicated that he had occasional episodes of feeling like it 
was difficult for him to catch his breath, particularly upon 
exertion and rarely upon inactivity; very slight dyspnea on 
exertion which was "not a problem;" and periods of 
incapacitation.  A review of the medical evidence reveals 
that his respiratory chest examination showed that the 
veteran's chest was clear to auscultation and percussion with 
no clubbing or cyanosis.  Pulmonary function testing showed 
that FEV1 was normal and FEV1/FVC ratio was 91 percent of the 
predicted value.  It was indicated that there was no more 
than insignificant airway obstruction.  The diagnosis was 
insignificant obstructive airway disease.  Chest x-rays 
confirmed prior findings.  

Under the former rating criteria, the requirements for at 
least a 10 percent rating are not met as the veteran was not 
definitely symptomatic with pulmonary fibrosis and moderate 
dyspnea on extended exertion.  Upon examination, there was no 
objective evidence of the required criteria.  In addition, 
the veteran himself indicated that he did not have moderate 
dyspnea.  Thus, the schedular criteria for a compensable 
rating for granulomatous nodules of the left apex of the lung 
for the period from October 7, 1996 have not been met under 
the old rating criteria.  See 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.96, 4.97, Part 4, Diagnostic Code 
6731 (1995).  

The requirements for at least a 10 percent rating under the 
revised rating criteria likewise are not met.  Pulmonary 
function testing showed that FEV1 was normal and FEV1/FVC 
ratio was 91 percent of the predicted value.  Further, the 
examiner indicated that pulmonary function testing showed no 
more than insignificant airway obstruction.  Thus, the 
schedular criteria for a compensable rating for granulomatous 
nodules of the left apex of the lung for the period from 
October 7, 1996 have not been met under the new rating 
criteria.  See 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.96, 
4.97, Part 4, Diagnostic Code 6731 (1999).



C.  Conclusion

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a compensable evaluation on an extra-schedular basis.  In 
this regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The claim for a compensable evaluation for granulomatous 
nodules of the left apex of the lung is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

